

115 HCON 140 IH: Expressing the sense of Congress regarding the life and work of Senator John S. McCain III in promoting the United States, human rights, and peace.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 140IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Kinzinger (for himself, Mr. Moulton, Mrs. McMorris Rodgers, Mr. Royce of California, Mr. Smith of Washington, Mr. Hastings, Mr. Veasey, Mr. Taylor, Mr. Rush, Mr. Fitzpatrick, Mrs. Murphy of Florida, Mr. Gallego, Mr. Lance, Mr. Brown of Maryland, Mrs. Dingell, Mr. Carbajal, Mr. Womack, Ms. Stefanik, Ms. Kaptur, Mr. Correa, Mr. Crist, Ms. McSally, Mr. McCaul, Mr. Costello of Pennsylvania, Mr. Johnson of Georgia, Mr. Cohen, Mr. Himes, Mr. Paulsen, Mr. Johnson of Ohio, Mr. Rodney Davis of Illinois, Mr. Lipinski, Mr. O'Halleran, Ms. Speier, Mr. Lynch, Mr. Grijalva, Mr. Reichert, Mr. Thomas J. Rooney of Florida, Mr. Pittenger, Ms. Jackson Lee, Mr. Gonzalez of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Curbelo of Florida, Ms. Sinema, Mr. Bishop of Michigan, Ms. Ros-Lehtinen, Mr. Thompson of California, Mr. LaHood, Mr. Brendan F. Boyle of Pennsylvania, Mr. Roe of Tennessee, Mrs. Comstock, Mr. Langevin, Ms. Rosen, Mrs. Bustos, Mr. Banks of Indiana, Mr. Gowdy, Mr. Schweikert, Mrs. Lesko, Ms. Hanabusa, Mr. Sam Johnson of Texas, Mr. Diaz-Balart, Mr. Burgess, Mr. Cramer, Ms. Jenkins of Kansas, Mr. Brady of Pennsylvania, Mr. Cole, Mr. Olson, Mr. Frelinghuysen, Mr. King of New York, Mr. Faso, Mr. Hultgren, and Mr. Engel) submitted the following concurrent resolution; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the life and work of Senator John S. McCain III in
			 promoting the United States, human rights, and peace.
	
 Whereas Senator John S. McCain III was born at Coco Solo Naval Air Station in the Panama Canal Zone on August 29, 1936, to Admiral John and Roberta McCain;
 Whereas Senator McCain began his service to our Nation after graduating from the U.S. Naval Academy in 1958, followed by postings to Naval Air Station Pensacola and Naval Air Station Corpus Christi, where he graduated from flight school in 1960;
 Whereas Senator McCain served as a naval aviator for 22 years, including during the Vietnam War, where upon his arrival, he volunteered for combat duty;
 Whereas, on July 29, 1967, Senator McCain was on board the U.S.S. Forrestal when a fire erupted, taking the lives of 134 sailors and injuring 161 crew members, including Senator McCain, who, during his recovery, again volunteered for combat duty;
 Whereas, on October 26, 1967, during a combat mission, Senator McCain’s aircraft took fire from North Vietnamese forces near the city of Hanoi, and Senator McCain was forced to eject from his aircraft and land in a nearby lake, resulting in Senator McCain breaking both his arms and his leg;
 Whereas Senator McCain was taken prisoner by North Vietnamese forces and denied medical treatment and subjected to torture;
 Whereas during his time as a prisoner of war, Senator McCain was held at the Hoa Lo Prison, also known as the Hanoi Hilton, where he was placed into solitary confinement for 2 years;
 Whereas Senator McCain’s love for the United States only grew during his imprisonment, and he spoke often of those events: In prison, I fell in love with my country. I had loved her before then, but like most young people, my affection was little more than a simple appreciation for the comforts and privileges most Americans enjoyed and took for granted. It wasn't until I had lost America for a time that I realized how much I loved her.;
 Whereas, upon his release and recovery, Senator McCain became the Commanding Officer of a flight training squadron at Naval Air Station Cecil Field, and, during this time, the squadron was awarded its first Meritorious Unit Commendation, and trained the first woman to fly a light attack aircraft;
 Whereas, after relinquishing his command, Senator McCain continued his service as a naval liaison to the United States Senate, maintaining his trademark passion, highlighted by his relentless fight against reducing the size of aircraft carriers, fearing such changes would jeopardize the Nation’s naval capabilities;
 Whereas, for his service in the Navy, Senator McCain was awarded the Silver Star, the Legion of Merit with combat V and one Gold Star device, the Bronze Star with combat V and two Gold Star devices, the Distinguished Flying Cross, and the Purple Heart with one Gold Star device during his distinguished military career;
 Whereas Senator McCain’s dedication to the United States led him to continue his government service, as he was elected to the United States House of Representatives in 1982 and the United States Senate in 1986;
 Whereas, in a career that spanned more than three decades, Senator McCain strongly supported a free press, praised bipartisan efforts, and fought for the security of the United States;
 Whereas Senator McCain’s lifelong mission of resisting repressive regimes gave a voice and hope to millions of oppressed people around the world, as evinced by his 47 visits to Iraq and Afghanistan, and over 20 trips to Vietnam where he met his former captors in the Hanoi Hilton;
 Whereas Senator McCain served as an unofficial ambassador of the United States wherever he traveled, epitomizing American values to the world;
 Whereas in keeping with Senator McCain’s outlook, the American people must never surrender or hide from difficult tasks, and instead work to ensure that the United States remains a shining city on a hill that provides hope to the oppressed;
 Whereas Senator McCain was a vocal believer in the strengths of the United States, saying: (1)Our shared values define us more than our differences. And acknowledging those shared values can see us through our challenges today if we have the wisdom to trust in them again.
 (2)Civic participation over a lifetime, working in neighborhoods and communities and service of all kinds—military and civilian, full-time and part-time, national and international—will strengthen America’s civic purpose.
 (3)America’s greatest strength has always been its hopeful vision of human progress. (4)Glory belongs to the act of being constant to something greater than yourself, to a cause, to your principles, to the people on whom you rely and who rely on you in return.
 (5)Whatever our differences, we are fellow Americans. And please believe me when I say no association has ever meant more to me than that.
 (6)Americans never quit. We never surrender. We never hide from history. We make history.; and Whereas, on August 25, 2018, at the age of 81, Senator John S. McCain III passed away, leaving behind his wife, Cindy, his seven children, his mother, Roberta, and a legacy of passionate service to the United States and advocacy for a strong American presence around the world: Now, therefore, be it
	
 That it is the sense of Congress that— (1)Senator John McCain’s legacy is at home amongst those of the greatest patriots and statesmen in the history of the United States;
 (2)the condolences of every member of Congress is offered to the McCain family and all those who loved Senator McCain around the world;
 (3)every American should strive to be honorable as Senator McCain did and advocate for global peace and the unalienable rights of all men and women around the world; and
 (4)the United States Congress should honor Senator McCain’s legacy through a memorial on the grounds of the Capitol of the United States.
			